Reasons for Allowance
Claims 1 and 3-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat source unit comprising a corrugated plate forming ridges and furrows; supports that are in direct contact with and that support, from below, the furrows at supported ends of the corrugated plate; walls disposed on outer sides of the supported ends, wherein each wall extends from the supports in an upward direction from a level of the furrows toward the ridges, wherein water drainage passages are disposed above the supports, wherein the water drainage passages include clearances formed between outermost edges of the ridges at the supported ends and at least one of the walls as per claim 1; and wherein each wall and each support on the same side of the bottom frame are directly and continuously connected at the level of the furrows, and the water drainage passages include openings formed in the ridges at the supported ends, the openings opposing the supports from above as per claim 8.

The closest prior art of record, Sukena (JP 2016038175 A), discloses all of the other limitations required by the claims. Illustratively; a heat source unit #10 (Fig. 1-14) comprising a corrugated plate forming a bottom frame #12 in which ridges (#46a-b and #47a-b) and furrows (#46c and #47c, #12g) extend across a front and rear direction or across a right and left direction (see Fig. 4-9); and mounting feet (#13 and #14, Fig. 5-6 & 10) comprising supports (#48c, #48p, and #48s on each of the legs #13 & 14) that are in direct contact with and support, from below, the furrows at supported ends of the bottom frame on sides that the ridges and the furrows can be seen (the furrows are clearly supported by supports #48s as illustrated in Fig. 8-9 and [0021]): and walls (#48b on each of the legs #13 & #14, Fig. 6 and 12) disposed on outer sides of the supported ends (best seen in Fig. 5, 8, 12, and 14), wherein water drainage passages that drain water sticking to tops of the ridges at the supported ends to the supports are disposed above the supports, and the water drainage passages are formed between edges of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763